Citation Nr: 1722813	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence and depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.  He also had a period of active duty for training (ACDUTRA) from August 1964 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO increased the evaluation for the Veteran's service-connected PTSD to 50 percent effective from June 25, 2007, the date of claim for an increased rating.  Moreover, in a July 2009 rating decision, the RO granted service connection for alcohol dependence and depressive disorder not otherwise specified associated with PTSD and continued the 50 percent disability rating.   

The RO subsequently issued a rating decision in November 2009 and increased the evaluation to 70 percent effective from June 25, 2007.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38   (1993). Thus, the issue remained on appeal. 

In June 2013 and March 2016, the Board remanded the claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran was afforded a VA examination in April 2016.  During the course of the examination, he reported that he was currently being treated by an independent psychiatrist.  Unfortunately, these records have not been obtained.  As they are relevant to the current appeal, the Board finds that efforts should be made to obtain such records, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.  Moreover, the record indicates that the Veteran has also received ongoing treatment at the Biloxi, Mississippi VA Medical Center (VAMC).  The most recent records associated with the electronic record date from February 2016.  As such, additional VA treatment records from February 2016 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Moreover, at the April 2016 VA examination, the examiner diagnosed PTSD, cannabis disorder and alcohol use disorder.  The examiner found that the Veteran's cannabis use and alcohol use disorders were not a symptom of his PTSD.  As such, the examiner only addressed the symptoms as well as social and occupational impairment attributable to his PTSD alone.  The examiner did not differentiate what symptoms were attributable to the Veteran's cannabis use and alcohol use disorders.  The examiner observed that the Veteran's chronic use of alcohol exacerbated his symptoms of PTSD. However, his symptoms of PTSD were estimated to be mild in nature and his primary problem with mood is due to his alcohol abuse.

Nevertheless, significantly, a different VA examiner in January 2009 opined that the Veteran's substance abuse was at least as likely as not secondary to PTSD. The examiner noted that in the absence of alcohol dependence prior to combat experience, it appears that alcohol dependence is secondary to PTSD.  In turn, based on this opinion, as noted above, in a July 2009 rating decision, the RO awarded service connection for alcohol dependence and depressive disorder associated with PTSD.  Given that service connection has already been awarded for alcohol dependence, the April 2016 VA examination is inadequate as it does not address the symptoms as well as the functional impairment attributed to the Veteran's alcohol dependence as directed in the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran must be afforded another VA examination to determine the nature and severity of his PTSD with alcohol dependence and depressive disorder not otherwise specified.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify his treating private psychiatrist referenced in the April 2016 VA examination report and submit authorization to obtain such records.   After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request such private treatment records.  

2.  Obtain the Veteran's VA treatment records dated from February 2016 to the present.  

3.  After obtaining all outstanding records, the Veteran should be afforded a VA examination to determine the current nature and severity of his PTSD with alcohol dependence and depressive disorder.  The examiner must address Veteran's social and occupational impairment attributed to all of the Veteran's service-connected psychiatric disorders, including his alcohol dependence. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




